 
 
I 
112th CONGRESS
2d Session
H. R. 5158 
IN THE HOUSE OF REPRESENTATIVES 
 
April 27, 2012 
Mr. Luetkemeyer introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To reduce temporarily the duty on 2,3-Pyridinedicarboxylic acid. 
 
 
1.2,3-Pyridinedicarboxylic acid
(a)In generalHeading 9902.24.17 of the Harmonized Tariff Schedule of the United States (relating to 2,3-Pyridinedicarboxylic acid) is amended—
(1)in the general rate of duty column, by striking Free and inserting 0.5%; and
(2)by striking the date in the effective period column and inserting 12/31/2015.
(b)Effective dateThe amendments made by subsection (a) apply to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
